Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Tanenbaum, J.), imposed June 10, 1981, upon his conviction of robbery in the third degree, upon his plea of guilty, the sentence being a period of imprisonment of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a term of imprisonment of six months. As so modified, sentence affirmed and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Lazer, J. P., Gibbons, Weinstein and O’Connor, JJ., concur.